

THE NEW HOME COMPANY INC.
EXECUTIVE INCENTIVE COMPENSATION PLAN
1.    Purpose
The principal purposes of this Executive Incentive Compensation Plan (the
“Plan”) are to assist The New Home Company Inc. and its subsidiaries
(collectively, the “Company”) in attracting, motivating and retaining officers
and other key employees who have significant responsibility for the growth and
long-term success of the Company by providing them with the opportunity to earn
incentive payments based upon the extent to which specified performance goals
have been achieved or exceeded for the applicable performance period.
2.    Administration of the Plan
The Plan shall be administered by the committee designated by the Board (the
“Committee”), consisting of two or more members of the Board.
The Committee shall have all the powers vested in it by the terms of this Plan,
such powers to include, without limitation, the authority (within the
limitations described herein) to select the persons to be granted awards under
the Plan, to determine the time when awards will be granted, to establish the
performance goals and other terms and conditions that are to apply to each award
granted hereunder, to determine prior to the payment of any award whether
objectives and conditions for earning awards have been met, to determine whether
awards will be paid on a deferred basis, and to determine whether an award or
payment of an award should be reduced or eliminated.
The Committee shall have full power and authority to administer and interpret
the Plan and any award granted hereunder, and to adopt such rules, regulations,
agreements, guidelines and instruments for the administration of the Plan and
for the conduct of its business as the Committee deems necessary or advisable.
The Committee’s interpretations of the Plan, and all actions taken and
determinations made by the Committee pursuant to the powers vested in it
hereunder, shall be conclusive and binding on all parties concerned, including
the Company, its stockholders and any person receiving an award under the Plan.
3.    Eligibility
Participants in this Plan shall consist of officers and other key employees of
the Company as the Committee in its sole discretion may select from time to
time. The Committee’s selection of a person to participate in this Plan at any
time shall not require the Committee to select such person to participate in
this Plan at any other time.
4.    Awards
(a) Types of Awards. The Committee may grant awards to eligible officers and
other key employees, subject to the terms and conditions set forth in the Plan.
Under this Plan, officers and other key employees of the Company may be granted
cash incentive award opportunities with

1

--------------------------------------------------------------------------------



respect to each performance period designated by the Committee, which may
correspond to, or be longer or shorter than, the fiscal year of the Company, as
the Committee shall determine in its sole discretion.
(b) Performance Targets. The Committee shall establish with respect to each
performance period one or more performance goals for each participant or for any
group of participants (or both). Such performance goals may include, without
limitation, one or more of the following corporate-wide or subsidiary, division,
operating unit or individual measures, stated in either absolute terms or
relative terms, such as rates of growth or improvement: the attainment by a
share of Common Stock of a specified fair market value for a specified period of
time; earnings per share; return on assets; return on equity; return on
investments; return on invested capital; total stockholder return; earnings or
net income of the Company before or after taxes and/or interest; earnings before
interest, taxes, depreciation and amortization; revenues; market share; cash
flow or cost reduction goals; interest expense after taxes; economic value
created; gross margin; operating margin; net cash provided by operations; and
strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration, geographic business expansion goals, cost
targets, customer satisfaction, reductions in errors and omissions, reductions
in lost business, management of employment practices and employee benefits,
supervision of litigation and information technology, quality and quality audit
scores, efficiency, and goals relating to acquisitions or divestitures, or any
combination of the foregoing. The applicable performance measures may be applied
on a pre- or post-tax basis. In the sole discretion of the Committee, the
Committee may amend or adjust the Performance Measures or other terms and
conditions of an outstanding award in recognition of unusual, nonrecurring or
one-time events affecting the Company or its financial statements or changes in
law or accounting principles. Performance goals shall be subject to such other
special rules and conditions as the Committee may establish at any time.
(c) Adjustments. The Committee may provide for the performance targets or the
manner in which performance will be measured against the performance targets to
be adjusted in such manner as it deems appropriate, including, without
limitation, any adjustments to reflect the impact of specified corporate
transactions (such as a stock split or stock dividend), special charges,
accounting or tax law changes and other extraordinary or nonrecurring events.
(d) Payment of Awards. Awards shall be payable in cash upon a determination by
the Committee that the specified performance targets for the preceding
performance period were achieved; provided, however, that such payment shall
occur no later than the March 15th occurring immediately after the year in which
the specified performance targets were achieved. Notwithstanding the foregoing,
a participant may elect to defer all or a portion of any award otherwise payable
in accordance with this section, if permitted pursuant to a deferred
compensation plan adopted by, or an agreement entered into with, the Company,
provided that such deferral complies with Section 409A of the Internal Revenue
Code of 1986, as amended.

2

--------------------------------------------------------------------------------



5.    Miscellaneous Provisions
(a) Guidelines. The Committee may adopt from time to time written policies for
its implementation of the Plan.
(b) Delegation of Administrative Authority. The Committee, as it deems
necessary, may delegate its responsibilities for administering the Plan to
Company executives.
(c) Restriction on Transfer. No award under the Plan shall be transferable other
than by will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company. Except to the extent permitted
by the foregoing sentence, no award may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any such award, such award and all rights thereunder shall
immediately become null and void.
(d) Other Plans. The adoption of the Plan shall not be construed as limiting the
power of the Board or the Committee to adopt such other incentive arrangements
as it may otherwise deem appropriate.
(e) Withholding. The Company shall have the right to withhold from the payment
of any amount pursuant to an award made hereunder any Federal, state, local or
other taxes which may be required to be withheld in connection with such award.
(f) No Rights to Awards. Except as set forth herein, no Company employee or
other person shall have any claim or right to be granted an award under the
Plan. Neither the Plan nor any action taken hereunder shall be construed as
giving any employee any right to be retained in the employ of the Company.
(g) Costs and Expenses. The cost and expenses of administering the Plan shall be
borne by the Company and not charged to any award or to any participant
receiving an award.
(h) Funding of Plan. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any award under the Plan.
(i) Governing Law. The Plan and all rights and awards hereunder shall be
construed in accordance with and governed by the laws of the state of
California.
6.    Effective Date, Amendments and Termination
(a) Effective Date. The Plan shall become effective on January 30, 2014.
(b) Amendments. The Board may amend the Plan as it shall deem advisable, subject
to any requirement of stockholder approval required by applicable law, rule or
regulation.

3

--------------------------------------------------------------------------------



(c) Termination. The Plan shall continue in effect until terminated by the
Board.

4